Name: Commission Regulation (EEC) No 1730/79 of 6 August 1979 fixing for the 1979/80 marketing year the amount of production aid for frozen peeled tomatoes, tomato flakes and tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff and Williams pears preserved in syrup, and the minimum price to be paid to producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 8 . 79 Official Journal of the European Communities No L 199/ 19 COMMISSION REGULATION (EEC) No 1730/79 of 6 August 1979 fixing for the 1979/80 marketing year the amount of production aid for frozen peeled tomatoes, tomato flakes and tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff and Williams pears preserved in syrup, and the minimum price to be paid to producers tion (EEC) No 516/77, shall be fixed at 1414 ECU per 100 kilograms, immediate packing included . 2 . The minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers shall be fixed for the marketing year in question at 10-53 ECU per 100 kilograms net of toma ­ toes, ex-grower. Article 2 1 . For the 1979/80 marketing year, the amount of production aid for tomato flakes falling within subheading ex 07.04 B of the Common Customs Tariff, as referred to in Article 3a of Regulation (EEC) No 516/77, shall be fixed at 149 ECU per 100 kilo ­ grams, immediate packing included . 2 . The minimum price referred to in Article 3a (3) of the said Regulation to be paid to producers shall be fixed for the marketing year in question at 10-53 ECU per 100 kilograms net of tomatoes, ex-grower. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 639/79 (2), and in particular Article 3c thereof, Whereas Regulation (EEC) No 516/77 has recently extended the system of production aid to apply to frozen peeled tomatoes, tomato flakes, certain types of tomato juice and to Williams pears preserved in syrup ; Whereas Article 3b of Regulation (EEC) No 516/77 laid down the criteria for fixing the amount of produc ­ tion aid ; whereas according to those criteria the aid should be fixed at the levels set out below ; Whereas, under Article 3a (3) of Regulation (EEC) No 516/77, the minimum price to be paid to producers is calculated on the basis of :  the minimum price in force during the preceding marketing year, and  the trend in production costs in the fruit and vege ­ table sector ; Whereas according to those criteria the minimum price should be fixed at the levels set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, Article 3 1 . For the 1979/80 marketing year, the amount of production aid for tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff, as referred to in Article 3a of Regulation (EEC) No 516/77, shall be fixed at :  14 ECU per 100 kilograms of the product, imme ­ diate packing included, with a dried extract content of not less than 7 % but less than 8 % ,  16 ECU per 100 kilograms of the product, imme ­ diate packing included, with a dried extract content of not less than 8 % but less than 10 % ,  19 ECU per 100 kilograms of the product, imme ­ diate packing included, with a dried extract content of not less than 10 % but less than 12 % . Such products may be described otherwise than as tomato juice . 2 . The minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers shall be fixed for the marketing year in question at 8-35 ECU per 100 kilograms net of toma ­ toes, ex-grower. HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1979/80 marketing year, the amount of production aid for frozen peeled tomatoes falling within subheading ex 20.02 C of the Common Customs Tariff, as referred to in Article 3a of Regula ­ (') OJ No L 73, 21 . 3 . 1977, p . 1 . ( 2 ) OJ No L 192, 31 . 7 . 1979, p . 3 . No L 199/20 Official Journal of the European Communities 7 . 8 . 79 Article 4 1 . For the 1979/80 marketing year, the amount of production aid for Williams pears preserved in syrup falling with subheading ex 20.06 B of the Common Customs Tariff, as referred to in Article 3a of Regula ­ tion (EEC) No 516/77, shall be fixed at 26-41 ECU per 100 kilograms, immediate packing included . 2 . The minimum price referred to in Article 3a (3) of Regulation (EEC) No 516/77 to be paid to producers shall be fixed for the marketing year in question at 28-13 ECU per 100 kilograms net of Williams pears, ex-grower. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from :  1 July 1979 in respect of frozen peeled tomatoes, tomato flakes, tomato juice falling within subheading ex 20.02 C of the Common Customs Tariff,  15 July 1979 in respect of Williams pears preserved in syrup . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1979 . For the Commission Finn GUNDELACH Vice-President